DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a piston position sensing assembly (PPSA), which is configured to produce a control signal…” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 6, 9, 10 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 5, 6, 9 and 10, the limitations “first and second inlet-outlet ports” is unclear. Specifically, it is not known how the first and second ports can function as “inlet-outlet” ports i.e., having both a function of being inlet ports and outlet ports. As 
Regarding claims 1 and 6, the limitation “a piston…that alternately reverses a direction of movement of the piston” is unclear. It is not known what is meant by “alternately reverses.” As best understood, this limitation refers to a piston that can travel in one direction, reverse its direction of movement, and then reverse its direction of movement again to its original direction.
Regarding claims 1 and 6, the limitation “the piston moves at … (c) a baseline speed, smaller than the first speed, outside the first and second intervals” is unclear. It is not known in this context what is meant by “outside the first and second intervals”. As best understood, this limitation refers to the piston moving at a baseline speed, smaller than the first speed, during an interval of time which is equal to neither the first nor the second interval.
Regarding claim 1, the limitation “the direction” (line 16) is unclear what specific direction is being referred to by this limitation (it is noted that the claim recites a piston that can reverse direction of movement multiple times). 
Regarding claims 4 and 9, the claim recites a first time period comprising “at least the first and second predefined intervals”. However, claims 1 and 6, upon which claims 4 and 9 respectively depend, recites a controller that can control movement at “one or more of” a first speed during a first predefined interval and a second speed during a second predefined interval. Thus, if the controller only controlled movement at “one” of the first speed or the second speed, then the controller would not be able to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duchon (U.S. Pub. 2002/0198496 A1, hereinafter “Duchon”).
Regarding claim 1, Duchon discloses a dual-action pump, comprising: 
a cylinder 18 (Fig. 2A) comprising first and second inlet-outlet ports 78 and 80 (Fig. 2A), wherein each of the first and second inlet-outlet ports is configured to alternately intake a fluid to the cylinder and output the fluid from the cylinder (i.e., port 78 receives a fluid into the cylinder from a reservoir 22 and port 80 outputs fluid from the cylinder into manifold 26; see Fig. 2A); 

a controller, which is configured to control the movement of the piston within the cylinder (i.e., using a computer 100; see para [0094]) so that the piston moves at one or more of a first speed, during a first predefined interval that precedes reversing the direction of movement (i.e., movement of the piston per se occurs at a particular speed interpreted to be the “first speed”, and the first predefined interval is interpreted to be the duration of time that the piston traverses the length of the cylinder from the left to the right (or the right to the left), before reversing its direction; this duration is predetermined by controlling the speed of the motor 104 and therefore the speed of movement of the plunger; see para [0109]). 
It is noted that the limitation of “(b) a second speed, larger than the first speed, during a second predefined interval that follows reversing the direction, or (c) a baseline speed, smaller than the first speed, outside the first and second intervals” are considered to be optional since the claim recites that the controller moves the piston at “one or more” of the first speed, second speed or baseline speed. 
Regarding claims 2 and 3, Duchon discloses a piston position sensing assembly or PPSA (referred to as a “position monitor” in Fig. 3A) , which is configured to produce a control signal indicative of a position of the piston within the cylinder, wherein the 
The “piston position sensing assembly” has been interpreted under 35 U.S.C. 112(f) to structurally include a first electrical switch configured to produce a first position signal when the piston is situated within a predefined distance from the first end, and a second electrical switch configured to produce a second position signal when the piston is situated within a predefined distance from the second end, and wherein the PPSA is configured to produce the control signal based on at least one of the first and second position signals. Accordingly, as noted above Duchon discloses the first and second electrical switches, i.e., the “F/R limit switches” 465 that when activated produce respective position signals to indicate a forward limit position and a reverse limit position. The switches are positioned in a predetermined position from the ends of the cylinder, thus, when the piston is situated at the predefined distance where the switches are located, the switches are activated to produce the position signals; the signals are then produced and sent to the computer 100 to prohibit any further forward or reverse movement of the piston.
Regarding claim 5, Duchon discloses that at least one of the first and second inlet-outlet ports is coupled to a fluid reservoir 22 (Fig. 2B) via a first pipe (illustrated as the line connecting port 78 to reservoir 22 in Fig. 2B) and to a catheter 30 (Fig. 1) via a 
Regarding claim 6, Duchon discloses a method for pumping a fluid in a dual-action pump comprising a cylinder 18 (Fig. 2A) comprising first and second inlet-outlet ports 78 and 80 (Fig. 2A) for alternately intaking a fluid to the cylinder and outputting the fluid from the cylinder by each of the first and second inlet-outlet ports (i.e., port 78 receives a fluid into the cylinder from a reservoir 22 and port 80 outputs fluid from the cylinder into manifold 26; see Fig. 2A); 
moving a piston 20 (Fig. 2A), within the cylinder in a periodic cycle that alternately reverses a direction of movement of the piston so as to pump the fluid through the first and second inlet-outlet ports (illustrated in Fig. 2A as an arrow denoting reverse movement of the piston to draw fluid from the reservoir into the cylinder, and in Fig 2B as an arrow denoting forward movement of the piston to deliver fluid into the manifold 26); and 
controlling the movement of the piston within the cylinder (i.e., using a computer 100; see para [0094]) so that the piston moves at one or more of a first speed, during a first predefined interval that precedes reversing the direction of movement (i.e., movement of the piston per se occurs at a particular speed interpreted to be the “first speed”, and the first predefined interval is interpreted to be the duration of time that the piston traverses the length of the cylinder from the left to the right (or the right to the left), before reversing its direction; this duration is predetermined by controlling the speed of the motor 104 and therefore the speed of movement of the plunger; see para [0109]). 

Regarding claim 7, Duchon discloses producing a control signal indicative of a position of the piston within the cylinder, wherein the controller is configured to receive the control signal, and to control the movement of the piston based on the control signal (see Fig. 11A and para [0161] describing a position monitor as interfacing with “F/R limit switches” 465 that sense the end limit positions of the syringe position within the cylinder such that when the position reaches its forward or reverse limit position, no respective forward or reverse movement is permitted).
Regarding claim 8, Duchon discloses controlling the movement of the piston between the first and second ends by producing a first position signal when the piston is situated within a predefined distance from the first end (i.e. upon activation of one of the “F/R limit switches” 465 positioned in a predetermined position from one end of the cylinder) and a second position signal when the piston is situated within a predefined distance from the second end (i.e. upon activation of the other of the “F/R limit switches” 465 positioned in a predetermined position from the other end of the cylinder), and producing the control signal based on at least one of the first and second position signals (when the piston is situated at the predefined distance where the switches are located, the switches are activated to produce the position signals; the signals are then 
Regarding claim 10, Duchon discloses irrigating tissue with the fluid during a medical procedure by coupling at least one of the first and second inlet-outlet ports to a fluid reservoir 22 (Fig. 2B) via a first pipe (illustrated as the line connecting port 78 to reservoir 22 in Fig. 2B) and to a catheter 30 (Fig. 1) via a second pipe (illustrated as the line connecting port 80 to the manifold 26, but may also be the manifold 26, pipe 28 or connector 86 in Fig. 1).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gezari (U.S. Pat. 4,065,230, hereinafter “Gezari”).
Regarding claim 1, Gezari discloses a dual-action pump, comprising: 
a cylinder 246 (Fig. 8) comprising first and second inlet-outlet ports 248 and 250 (Fig. 8), wherein each of the first and second inlet-outlet ports is configured to alternately intake a fluid to the cylinder and output the fluid from the cylinder (see col. 5, lines 27-31 disclosing that fluid is alternately provided to ports 248 and 250 in order to alternately drive a piston 244 from left to right and right to left); 
a piston 244 (Fig. 8), which is configured to be moved within the cylinder in a periodic cycle that alternately reverses a direction of movement of the piston, so as to pump the fluid through the first and second inlet-outlet ports (as the piston is alternately driven from left to right and right to left, the fluid is forced out of the cylinder); and 
a controller, which is configured to control the movement of the piston within the cylinder so that the piston moves at one or more of a first speed, during a first 
It is noted that the limitation of “(b) a second speed, larger than the first speed, during a second predefined interval that follows reversing the direction, or (c) a baseline speed, smaller than the first speed, outside the first and second intervals” are considered to be optional since the claim recites that the controller moves the piston at “one or more” of the first speed, second speed or baseline speed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Duchon (U.S. Pub. 2002/0198496 A1) in view of Da Cruz (U.S. Pat. 2012/0108899 A1, hereinafter “Da Cruz”).
Regarding claims 4 and 9, it is noted that Duchon does not appear to disclose that the controller is configured to control a given volume of the fluid to be pumped through the first and second inlet-outlet ports during a first time period comprising at least the first and second predefined intervals, and to control the same given volume of the fluid to be pumped through the first and second inlet-outlet ports during a second time period that is approximately equal to the first time period, when the piston is outside the first and second intervals. 
Da Cruz discloses pump and a controller configured to control a given volume of fluid to be pumped through the pump at least three different speeds, i.e., slow, medium and fast. The controller, via input buttons at the top of a dispenser, allow the control of a suction speed and a dispensing speed (see para [0026]) For instance, suction may 
a second speed over which dispensing may occur during a second predefined interval that is larger than the first speed (based on the teaching that the controller is configured to enable the dispensing speed to be different, e.g., larger, than the suction speed);
such that the pump controls the fluid during a first time period comprising the first and second predefined intervals (i.e., the sum of the suction and dispensing intervals), and to control the same volume to be pumped through the pump during a second time period approximately equal to the first time period when outside the first and second time intervals (interpreted to mean when the first and second time intervals have been exceeded; in this case it is understood that when the suction and dispensing processes are complete, the controller enables them to be restarted at will to control the volume during a second time period; see also para [0028] disclosing that the infusions can occur multiple times).
A skilled artisan would have found it obvious at the time of the invention to modify the pump of Duchon, so that the controller is configured to control a given volume of the fluid to be pumped through the first and second inlet-outlet ports during a first time period comprising at least the first and second predefined intervals, and to control the same given volume of the fluid to be pumped through the first and second inlet-outlet ports during a second time period that is approximately equal to the first time period, when the piston is outside the first and second intervals, according to the teaching in Da Cruz, so as to better control the partial or total volume of fluids delivered to the patient .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/03/2021